DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page 7 of the Response:
“Regarding claims 137, 139 and 145, the Office alleges there is no written description for inserting a sleeve and the sleeve is configured to reinforce the tubular member. The Office has not established with a preponderance of evidence why a person skilled in the art would not recognize the invention defined by the claims. In fact, the Office has provided no evidence. Rather, the Office merely purports that there is no written description. (Office Action at pp. 3- 4). Accordingly, the Office has failed to meet its burden by providing a preponderance of evidence demonstrating why a person skilled in the art would not recognize the invention defined by the claims and the rejection is improper. 
Moreover, Applicant notes that possession may be shown in any number of ways. For example, the specification may provide support through express, implicit, or inherent disclosure. See MPEP § 2163(I)(B)). To determine whether the specification provides express, implicit, or inherent disclosure, the MPEP dictates that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as now claimed. Id. The written description requirement under 35 U.S.C. § 112, first paragraph, is met if " the disclosure of the application relied upon reasonably conveys to the artisan that the inventor had possession at the time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (internal quotes omitted). 
In this case and by way of non-illustrative example only, one of ordinary skill in the art would readily recognize that the specification at paragraphs [0210], [0220], [0223] and FIGS. 22A and 22B. The materials may include materials for example configured for prevention tears, thereby reinforcing the tubular member. Accordingly, the specification and figures reasonably convey to one of ordinary skill in the art that the inventor had possession of a sleeve configured to reinforce the tubular member as recited in claims 137, 139 and 145.”
In response, the Examiner respectfully asserts that the 35 USC § 112(a) rejections of claims 139 and 145 were not specifically directed towards a sleeve being configured to reinforce the tubular member.  The rejections were directed toward the removable sleeve not being disclosed.  The rejection of claim 139 explains that the specification does not sufficiently disclose a removable sleeve inserted into the lumen of the cannula.  The examiner provided evidence by providing paragraph numbers of the current application where sleeves are disclosed within and outside of the catheter.  These paragraphs do not provide a written description of a removable sleeve inserted into the lumen of the cannula and it would not be implicit or inherent for a sleeve to be removably inserted into the lumen of a cannula.  The rejection of claim 145 explains that the specification does not sufficiently disclose a removable sleeve inserted into the lumen of the tubular member.  Similar to the rejection of claim 139 the examiner provided evidence by providing paragraph numbers of the current application where a sleeve is disclosed within the lumen of the catheter and outside of the catheter.  The sleeve within the lumen of the catheter is not disclosed to be removable as shown in the rejection.  Therefore the 35 USC § 112(a) rejections of claims 139-147 have been maintained.

The Applicant asserts on page 10 of the Response:
“Heck discloses a high-volume peripheral intravenous (IV) catheter having a solid stylet removably disposed in the lumen of the catheter as shown in FIG. 4. Heck does not teach or suggest a providing an inner member comprising a proximal end, a distal end and a lumen extending from the proximal end of the inner member to a distal end of the inner member as recited independent claim 127. Rather, as indicated in FIG. 4 Heck only discloses a solid stylet. The cannula and inner member of claim 127 are separate features of claim 127. The Office is impermissibly identifying the stylet 46 of Heck and applying it to two sperate claim features. More specifically, at best, either the Office is alleging the stylet teaches the cannula or the inner member not both. For at least this reason, Heck fails to contain sufficient factual basis to support a prima facie case of obviousness. Plishka and Cecchi also fail to cure these deficiencies.”
In response, the Examiner respectfully asserts the examiner did not identify the stylet as both the cannula and the inner member.  The stylet of Heck discloses the claimed inner member comprising a proximal end a distal end and a lumen extending from the proximal end to the distal end as cited in the rejection.  For clarification the white spaces of the catheter interpreted as a lumen in Fig. 7 were used to compare with the white space in the stylet in Fig. 7 therefore the white space in between the walls of the stylet in Fig. 7 can be interpreted as a lumen of the stylet.  For clarification the abstract of Heck recites that a stylet is placed within the lumen of the catheter.  Therefore, the white spaces in between the walls of the catheter in Fig. 7 can be interpreted as a lumen and the white space in between the walls of the stylet can be interpreted as a lumen of the stylet. Additionally, the examiner recited in the previous rejection that Heck does not teach “providing a cannula comprising…”.

The Applicant asserts on pages 10-12 of the Response:
“The Office improperly relies upon Plishka to cure these deficiencies by substituting the alleged teachings of Plishka with Heck. In that regard, the Office states, "[i]t would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka to achieve the same results." Applicant notes this combination is improper as such modification would render the modified Heck product unsatisfactory for its intended purpose. 
Initially, Applicant notes that Plishka is directed towards a device for paracentesis, which is an invasive medical procedure involving removal or withdrawal of fluid from a body cavity with a valve assembly and access port 74. See abstract and paragraph [0022]. Accordingly, Plishka requires a valve assembly to remove or withdraw fluid from a body cavity. Moreover, Plishka discloses a Veress-type needle structure used to prevent damage to organ at paragraph [0025], i.e., not sharp. For at least these reasons, Plishka teaches away from the combination with Heck. 
More specifically, Plishka has a cannula assembly 10 including an inner cannula 15 and outer cannula 14. See ¶ [0025]. The catheter assembly 60 includes an adapter to accommodate both cannulas inserted therein. See ¶ [0025]. The cannula assembly 10 is solid without a lumen. 
In contrast, Heck requires a single stylet 46 with a piercing tip 54 that is sharp and rigid to pierce or penetrate a patient's skin and vein wall and a solid hub. Plishka teaches away from a combination with Heck as it requires a Veress-type needle structure used to prevent damage to organ at paragraph [0025] having a cannula assembly 10 including an inner cannula 15 and outer cannula 14. See ¶ [0025]. Moreover, Plishka requires a valve assembly and access port 74. See abstract and paragraph [0022]. 
For at least these reasons, the combination of Heck with Plishka is improper, as it not only fails to teach or suggest the deficient claims features, but further teaches away from any combination with Heck. Applicant further submits combining the teachings of Plishka with the teachings of Heck renders Heck unsatisfactory for its intended purposes; therefore, the rejection is improper. Cecchi fails to cure these deficiencies. In addition, Plishka and Cecchi also fail to teach or suggest providing an inner member comprising a proximal end, a distal end and a lumen inner member as recited in claim 127. 
In addition, it is noted that "rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988 (CA Fed. 2006)(cited with approval in KSR). Also, the U.S. Patent & Trademark Office Board of Appeals has held combinations to be improper when there was "no suggestion to combine the teachings and suggestions [of references], as advanced by the Office, except from using Applicant's invention as template through a hindsight reconstruction of Applicant's claims." Ex Parte Crawford et al., Appeal 20062429, May 30, 2007. The Office's articulated rationale are founded on improper hindsight reasoning based on teachings from the instant application. Accordingly, the proposed combination is improper and a prima facie case of obviousness has not been established.”
In response, the Examiner asserts that Heck discloses in Para [0010] that the stylet is withdrawn from the lumen of the catheter once the catheter is advanced through the skin and the vein wall and the side outlet ports are in the vein. Plishka discloses a cannula assembly with an inner and outer assembly, the outer cannula having a sharp tapered end.  The inner canula with the rounded end can be moved relative to the outer cannula therefore it would obvious to provide the cannula assembly of Plishka to move the inner cannula past the sharp end of the outer cannula once the vein has been punctured to enhance safety.  Additionally, Para [0053] of Plishka recites that fluid flows through the interior lumen of the inner cannula similar to fluid flowing through the stylet of Heck.  

Applicant argues on Pg. 14 that Claim 139 is allowable for the same reasons discussed in regards to claim 127.  The examiner’s response is therefore the same as the response to claim 127 above.

In light of the above responses the 35 USC § 103 rejections argued have been maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 139-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 139, the claim recites “inserting a removable sleeve into the lumen of the cannula wherein the sleeve is configured to reinforce the first tubular member”. However, the specification only describes sleeves as parts of the different pump embodiments, a sleeve within the catheter Paras [0209]-[0210], and a sleeve placed on the outside of the catheter Paras [0220] and [0223]. Therefore, the specification does not sufficiently disclose a removable sleeve inserted into the lumen of the cannula. Due to this lack of sufficient disclosure, the claim is rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Regarding claim 145, the claim recites “inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member”. The specification describes a sleeve within the catheter Paras [0209]-[0210] however it does not disclose that this sleeve is inserted or removable. Paras. [0220] and [0223] disclose “an additional removable sleeve may utilized over the catheter”, therefore the removable sleeves disclosed are not inserted into the lumen of the tubular member [catheter]. Therefore, the specification does not sufficiently disclose a removable sleeve inserted into the lumen of the tubular member. Due to this lack of sufficient disclosure, the claim is rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 127, 131-133, 135, and 137-138 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), and further in view of Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1).
Regarding claim 127, Heck discloses a method for administering a continuous flow (Para [0031] – “Tubing or a syringe is coupled to a hub 34 at the inlet port of the catheter. A high velocity, high volume flow liquid is injected or introduced into the inlet port of the catheter. The liquid can include intravenous fluid, contrast dye, blood, a pharmaceutical compound, a saline solution, or mixtures thereof”) or intermittent bolus of a pharmacological agent to facilitate a continuous or prolonged nerve block to a patient, comprising: 
providing an over the needle catheter (Fig. 5 element 10, Fig. 7 shows the catheter is surrounding/over the stylet [needle]) comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”), the lumen comprising a first inside diameter at a proximal end portion of the over the needle catheter and a second inside diameter at a distal end portion of the over the needle catheter, the first inside diameter being greater than the second inside diameter (Abstract – “The catheter has a proximal cylindrical shape from the inlet port transitioning at a transition to an inner lumen conical taper terminating at the outlet port, and having a larger internal diameter at the inlet port and a tapering smaller internal diameter between the transition and the outlet port”), and a hub (Fig. 5 element 34, Para [0024] – “A hub 34 is coupled to the proximal end 18 of the catheter”);
providing an inner member comprising a proximal end (Fig. 6 element 46-stylet, Para [0025] – “A proximal end of the stylet can be configured to engage the hub”), a distal end (Fig. 6 element 50, Para [0025] – “A distal end 50 of the stylet 46 can be beveled”) and a lumen extending from the proximal end of the inner member to a distal end of the inner member (Fig. 7 shows the catheter with the stylet placed inside, the catheter is disclosed as having a lumen which can be interpreted as white spaces between the walls of the catheter therefore it is interpreted the white space between the walls of the stylet in Fig. 7 is a lumen); and 
inserting the inner member into the lumen of the over the needle catheter such that the distal end of the inner member extends past the distal end of the over the needle catheter (Para [0009] – “The stylet can have a beveled distal end forming a piercing tip that protrudes from the outlet port of the catheter when the stylet is completely inserted in the catheter);
Conversely Heck does not teach providing a cannula comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula, and one or more markings to aid with visualization, and a hub; 
inserting the cannula into the lumen of the over the needle catheter such that the distal end of the cannula extends past the distal end of the over the needle catheter; 
inserting, substantially simultaneously, the cannula and the over the needle catheter into the patient; 
removing the cannula from the lumen of the over the needle catheter while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter;
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”), and a hub (Para [0029] – “the proximal portion 31 of the inner cannula 15 can comprise an inner cannula hub 50”); 
inserting the cannula into the lumen of the over the needle catheter (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the over the needle catheter (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
inserting, substantially simultaneously, the cannula and the over the needle catheter into the patient (Para [0024] – “The distal components of the assembled device, i.e., the catheter 62, inner cannula 15 and outer cannula 14 both residing within the catheter 62, are adapted for insertion and positioning within the body cavity’); 
removing the cannula from the lumen of the over the needle catheter (Para [0042] – “Once the cannulas are removed from within the catheter 62”)
Plishka is an analogous art considering it is in the field of a catheter device with an insertable cannula.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
As disclosed above Heck and Plishka disclose the cannula and the over the needle catheter conversely Heck and Plishka do not teach one or more markings to aid with visualization
while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter;
However, Cecchi discloses one or more markings to aid with visualization (Fig. 1 – element 37 and 39, Para [0042] – “readings of inner component markings 39 and the guide cannula markings 37”)
[moving an inner component in a lumen of an outer component] while monitoring a location of the distal end portion of one or more of the cannula and the over the needle catheter (Para [0017] – “It is, therefore, an object of this invention to clearly and distinctly mark the inner catheter with various and different types of marks that will allow the physician to clearly identify the relationship of the outer guide cannula when the inner catheter is retracted”);
Cecchi is an analogous art considering it is in the field of a catheter system including an outer and inner component with position monitoring
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 131, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings are configured to aid with ultrasound visualization.
However, Cecchi discloses wherein the one or more markings are configured to aid with ultrasound visualization (Para [0049] – “The echogenic portion 33 can be seen by ultrasonic imaging equipment”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 132, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings are echogenic.
However, Cecchi discloses wherein the one or more markings are echogenic (Para [0049] – “The echogenic portion 33 can be seen by ultrasonic imaging equipment”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 133, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the one or more markings comprise a geometric pattern.
However, Cecchi discloses wherein the one or more markings comprise a geometric pattern (Para [0041] – “Each successive mark 37 is spaced 1 cm further out on the guide member 36. Accordingly, insertion only up to the 9th mark 37, i.e. the most distal mark, indicates that 14 cm of the guide cannula is within the patient.”, Para [0042] – “Each marking 39 out from central marking 41 indicates movement of 1 cm of the inner component 22 with respect to the guide cannula 32…It is envisioned that markings 39 and 37 may vary in shape, size or color.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 135, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses wherein the over the needle catheter is kink resistant (Para [0023]- “The catheter 14 can be flexible and non-compressible. Thus, the catheter can bend and flex with respect to the patient's vein, without compressing and closing off the lumen”).
Regarding Claim 137, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses wherein the inner member reinforces the over the need needle catheter (Para [0025] – “The stylet can be rigid with respect to the catheter and resists bending or flexing, even under force. The stylet can be formed of stainless steel”).
Regarding Claim 138, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the cannula comprises a beveled tip.
However, Plishka discloses wherein the cannula comprises a beveled tip (Para [0025] – “The distal tip 21 of the outer cannula 14 can comprise a sharp tapered cutting edge as illustrated in FIG. 11”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
Claims 128, 134, and 136 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1) as applied to claim 127 above, and further in view of Vitullo (US 20060217655 A1).
Regarding Claim 128, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach wherein the pharmacological agent is selected from a group consisting of local anesthetics such as ropivacaine, bupivacaine, mepivacaine, lidocaine, and combinations thereof.
However, Vitullo discloses wherein the pharmacological agent is selected from a group consisting of local anesthetics such as ropivacaine, bupivacaine, mepivacaine, lidocaine, and combinations thereof (Para [0138]-[0140] – “anaesthetic may be administered to effectuate a nerve block: When a dense motor and sensory block is required: Ropivacaine 10 mg/mL (1%). Inject 20 mL as a bolus and then infuse with syringe driver a diluted concentration (5 mg/mL or 0.5%) at 10-20 mL/hour”).
Vitullo is an analogous art considering it is in the field of administering a nerve blocking anesthetic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the anesthetic of Vitullo to achieve the same results. One would have motivation to combine because “Promising preliminary results have been achieved with ropivacaine” (Vitullo – Para [0146]).
Regarding Claim 134, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Conversely Heck does not teach further comprising providing nerve stimulation.
However, Vitullo discloses further comprising providing nerve stimulation (Para [0012] – “in accordance with the present invention, the catheter wire can be used to provide electrical stimulation to the distal tip of the needle and, once the distal end of the catheter extends beyond the distal tip of the needle, to the nerve of the patient”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the nerve stimulation of Vitullo to achieve the same results. One would have motivation to combine because “the position of the distal tip of the needle may be identified by providing electrical stimulation to the catheter wire and needle and thus locating a specific nerve.” (Vitullo – Para [0015]).
Regarding Claim 136, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
As cited above Heck and Plishka disclose an over the needle catheter and a cannula within the lumen of the catheter conversely Heck does not teach further comprising positioning the cannula [an inner member] and the over the needle catheter [an outer tubular member] at a location near one of nerves that are configured for the continuous or prolonged nerve block.
However, Vitullo discloses further comprising positioning the cannula [an inner member] and the over the needle catheter [an outer tubular member] at a location near one of nerves that are configured for the continuous or prolonged nerve block (As shown in Fig. 1, the needle 18 [outer tubular member] and the stylet 20 [inner member] within the needle have been position at a location near a nerve 12. Para [00115] describes locating a specific nerve and applying continuous administration of anesthetic once optimal placement is achieved).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the positioning of Vitullo to achieve the same results. One would have motivation to combine because incorrect positioning could lead to failure of the procedure.
Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Cecchi (US 20030208101 A1) as applied to claim 127 above, and further in view of Sampson (US 20070185435 A1).
Regarding Claim 129, Heck, Plishka, and Cecchi disclose all the elements of the claimed invention as cited in claim 127.
Heck further discloses a portable pump (Para [0010] – “Tubing or a syringe is coupled to the hub at the inlet port of the catheter”)
Conversely Heck does not teach further comprising attaching a portable pump to administer the pharmacological agent through the lumen of the inner member.
However, Sampson discloses further comprising attaching a portable pump to administer the pharmacological agent through the lumen of the inner member (Para [0032] – “The leur connector 118 can couple to a drug-filled syringe to fill the lumen of the needle 112 with the drug, e.g., an anesthetic”, the syringe is interpreted as the pump).
Sampson is an analogous art considering it is in the field of administering an anesthetic.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the pump of Sampson to achieve the same results. One would have motivation to combine because “The desired amount of anesthetic is delivered into the tissue, e.g., by pushing the plunger of the syringe attached to the needle 112 (step 214).” (Sampson – Para [0037]), therefore the syringe [pump] allows one to control the desired amount of anesthetic.
Claim 130 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) Cecchi (US 20030208101 A1), and Sampson (US 20070185435 A1) as applied to claim 129 above, and further in view of Vitullo (US20060217655A1).
Regarding Claim 130, Heck, Plishka, Cecchi, and Sampson disclose all the elements of the claimed invention as cited in claims 127 and 129.
As disclosed Heck discloses a portable pump conversely Heck does not teach further comprising administering, with the portable pump, a continuous flow or an intermittent bolus of a pharmacological agent to facilitate the continuous or prolonged nerve block to the patient.
However Vitullo discloses further comprising administering, with the portable pump (Para [0123] – “The apparatus containing the medicament to be applied to the target nerve 12 of the patient can take numerous forms including a pump or spring loaded syringe”), a continuous flow or an intermittent bolus of a pharmacological agent to facilitate the continuous or prolonged nerve block to the patient (Para [0015] – “Once optimum placement is achieved, the catheter is utilized for continuous administration of anaesthetic”).
Vitullo is an analogous art considering it is in the field of a catheter with an inner member.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the anesthetic of Vitullo to achieve the same results. One would have motivation to combine because “The combination of the above disclosed structures directly on or adjacent to the needle hub 22 allows the medical practitioner to focus their entire attention on the most critical aspect of a procedure of this type, i.e. proper insertion of the needle 18.” (Vitullo – Para [0124]).
Claims 139 and 144 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), and further in view of Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1).
Regarding Claim 139, Heck discloses a method for administering a continuous flow (Para [0031] – “Tubing or a syringe is coupled to a hub 34 at the inlet port of the catheter. A high velocity, high volume flow liquid is injected or introduced into the inlet port of the catheter. The liquid can include intravenous fluid, contrast dye, blood, a pharmaceutical compound, a saline solution, or mixtures thereof”) or intermittent bolus of a pharmacological agent to a patient, comprising: 
providing a tubular member comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”), the lumen comprising a first inside diameter at a proximal end portion of the tubular member and a second inside diameter at a distal end portion of the first tubular member, and the first inside diameter being greater than the second inside diameter (Abstract – “The catheter has a proximal cylindrical shape from the inlet port transitioning at a transition to an inner lumen conical taper terminating at the outlet port, and having a larger internal diameter at the inlet port and a tapering smaller internal diameter between the transition and the outlet port”);
Conversely Heck does not teach providing a cannula comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula, and a hub;
inserting the cannula into the lumen of the tubular member such that the distal end of the cannula extends past the distal end of the tubular member; and 
inserting a removable sleeve into the lumen of the cannula wherein the removable sleeve is configured to reinforce the tubular member.
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”), and a hub (Para [0029] – “the proximal portion 31 of the inner cannula 15 can comprise an inner cannula hub 50”); 
inserting the cannula into the lumen of the tubular member (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the tubular member (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the insertable/removable cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
Heck discloses the first tubular member as cited above conversely Heck and Plishka do not teach inserting a removable sleeve into the lumen of the cannula wherein the removable sleeve is configured to reinforce the tubular member.
However Lichtenberg discloses inserting a removable sleeve into the lumen of the cannula wherein the removable sleeve is configured to reinforce the tubular member (Abstract – “an inner tube positioned within the outer tube”, Para [0028] – “The inner tube 76 is preferably made of a flexible plastic material and is sized to have sufficient clearance within the outer tube 24 and the receiver member 32 so that the inner tube 76 can be slidably withdrawn from the outer tube 24 for removal of the needle”, inner tube is interpreted as a sleeve and outer tube is interpreted as the cannula, the inner tube is an extra layer of material therefore it would reinforce the first tubular member).
Lichtenberg is an analogous art considering it is in the field of a device for administering medication/fluids into a patient.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the sleeve of Lichtenberg to achieve the same results. One would have motivation to combine because “the needle, safely within the inner tube, can be safely removed and disposed,” (Lichtenberg - abstract).
Regarding Claim 144, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the cannula comprises a beveled tip.
However, Plishka discloses wherein the cannula comprises a beveled tip (Para [0025] – “The distal tip 21 of the outer cannula 14 can comprise a sharp tapered cutting edge as illustrated in FIG. 11”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
Claims 140 and 142 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claim 139 above, and further in view of Cecchi (US 20030208101 A1).
Regarding Claim 140, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the cannula comprises one or more markings that are echogenic.
However, Cecchi discloses wherein the cannula comprises one or more markings that are echogenic (“Para [0050] – “the process for forming the distal end 28 with an echogenic portion 33 is described. As best seen in FIG. 6, prior to forming, the distal end 28 of the inner component”, Fig. 5 shows the echogenic portion which arrears as dots therefore the echogenic portion is interpreted as markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Regarding Claim 142, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
As cited above Plishka discloses a cannula comprising a hub conversely Heck Plishka, and Lichtenberg do not teach wherein the cannula comprises one or more markings to aid with visualization.
However, Cecchi discloses wherein the cannula comprises one or more markings to aid with visualization ([0042] – “Each marking 39 out from central marking 41 indicates movement of 1 cm of the inner component 22 with respect to the guide cannula 32.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).
Claims 141 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claim 139 above, and further in view of Vitullo (US 20060217655 A1).
Regarding Claim 141, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach wherein the tubular member comprises a thermoplastic material.
However, Vitullo discloses wherein the first tubular member comprises a thermoplastic material (Para [0008] – “The catheter is formed primarily of a thermoplastic or related material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the thermoplastic material of Vitullo to achieve the same results. One would have motivation to combine because a thermoplastic material would be lightweight yet durable.
Claim 143 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heck (US 20100286657 A1), Plishka (US 20040049157 A1) and Lichtenberg (US 20060106348 A1) as applied to claim 139, and further in view of Schlitt (US20100041990).
Regarding Claim 143, Heck, Plishka, and Lichtenberg disclose all the elements of the claimed invention as cited in claim 139.
Conversely Heck does not teach further comprising using external ultrasound to locate one or more of a nerves to be blocked with the pharmacological agent, a portion of the tubular member and a portion of the cannula.
However, Schlitt discloses further comprising using external ultrasound to locate one or more of a nerves to be blocked with the pharmacological agent ([0054] – “In this scenario, the ultrasound probe 100 is used to visualize the nerve prior to injection”, probe 100 is shown to be an external probe in Fig. 2), a portion of the tubular member and a portion of the cannula ([0025] – “The method may be performed by one person using continuous ultrasound monitoring of the catheter placement and/or the needle during insertion.”).
Schlitt is an analogous art considering it is in the field of a tubular member with a lumen for inserting/removing other tubular members.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the visualization of Schlitt to achieve the same results. One would have motivation to combine because it would provide a safer procedure.
Claim 145 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlitt (US20100041990) and further in view of Heck (US20100286657), Plishka (US20040049157) and Lichtenberg (US20060106348).
Regarding Claim 145, Schlitt discloses a method for administering a continuous flow or intermittent bolus of a pharmacological agent to a patient to facilitate a continuous or prolonged nerve block to the patient ([0054] – “A typical scenario for the practice of the method hereof is illustrated with reference to FIG. 2 and involves a nerve block procedure where it is desirable to inject local anesthetic solution around a nerve structure to render an extremity insensate…medication can continue to be dripped onto the nerve from bag”), comprising: 
locating one or more nerves of a patient with ultrasound visualization ([0054] – “In this scenario, the ultrasound probe 100 is used to visualize the nerve prior to injection”);
positioning the tubular member and the cannula inserted into the tubular member at a location near the one or more nerves with ultrasound visualization as a positioning aid ([0025] – “The method may be performed by one person using continuous ultrasound monitoring of the catheter placement and/or the needle during insertion.”);
Conversely Schlitt does not teach providing a tubular member comprising a proximal end, a distal end and at least one lumen extending from the proximal end to the distal end;
providing a cannula comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula; 
inserting the cannula into the lumen of the tubular member such that the distal end of the cannula extends past the distal end of the tubular member; and 
inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member.
However Heck discloses providing a tubular member comprising a proximal end (Fig. 5 – element 18 is the proximal end of catheter 10, Para [0023] – “The catheter 14 or lumen has a proximal end 18”), a distal end (although it’s not labeled Fig. 5 shows a distal end of the catheter, Para [0010] – “The distal tapered conical shape of the catheter is advanced through the patient's skin”) and at least one lumen extending from the proximal end to the distal end (Fig.4 shows a stylet placed within the lumen from the proximal end to the distal end of the catheter, Abstract – “A high-volume peripheral intravenous (IV) catheter and method includes an elongate stylet removably disposed in the lumen of an elongate catheter”);
Heck is an analogous art considering it is in the field of a catheter with a lumen for inserting/removing other tubular members.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlitt to incorporate the tubular member of Heck to achieve the same results. One would have motivation to combine because the tubular member of Heck if flexible and non-compressible therefore it can flex without closing off the lumen.
Conversely Schlitt and Heck do not teach providing a cannula comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula; 
inserting the cannula into the lumen of the tubular member such that the distal end of the cannula extends past the distal end of the tubular member; and 
inserting a removable sleeve into the lumen of the tubular member wherein the sleeve is configured to reinforce the first tubular member.
However, Plishka discloses providing a cannula (Para [0024] – “Referring to FIG. 1, the device of the invention generally comprises a cannula assembly 10”) comprising a proximal end, a distal end, and a lumen extending from the proximal end of the cannula to the distal end of the cannula (Para [0026] – “The inner cannula 15 is positioned within and is movable relative to the outer cannula 14. Thus, the inner diameter of the outer cannula 14 is slightly larger than the outer diameter of the inner cannula 15. The inner cannula 15 comprises a longitudinal hollow body 30 having a proximal end 31 and distal end 32 and an internal lumen 33 running therethrough”); 
inserting the cannula into the lumen of the tubular member (Para [0037] – “The reinsertible valve 73 of the valve assembly 30 can be any structure adapted to repeatedly accommodate a cannula structure and continuously maintain a seal circumscribing the cannula when inserted therethrough”) such that the distal end of the cannula extends past the distal end of the tubular member (Para [0039] – “The distal ends of both the inner and outer cannulas when assembled extend further beyond the distal end 65 of the catheter 62 as shown in FIG. 1”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlitt to incorporate the insertable/removable cannula of Plishka to achieve the same results. One would have motivation to combine because “The device contains structural and functional features enhancing the accuracy and safety of the device…the separation of the patient's internal environment and external environment can be maintained throughout the procedure with the device of the invention” (Plishka – Para [0005]).
Conversely Schlitt, Heck, and Plishka do not teach inserting a removable sleeve into the lumen of the tubular member wherein the removable sleeve is configured to reinforce the tubular member.
However Lichtenberg discloses inserting a removable sleeve into the lumen of the tubular member wherein the removable sleeve is configured to reinforce the tubular member (Abstract – “an inner tube positioned within the outer tube”, Para [0028] – “The inner tube 76 is preferably made of a flexible plastic material and is sized to have sufficient clearance within the outer tube 24 and the receiver member 32 so that the inner tube 76 can be slidably withdrawn from the outer tube 24 for removal of the needle”, inner tube is interpreted as a sleeve and outer tube is interpreted as the tubular member, the inner tube is an extra layer of material therefore it would reinforce the first tubular member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heck to incorporate the sleeve of Lichtenberg to achieve the same results. One would have motivation to combine because “the needle, safely within the inner tube, can be safely removed and disposed,” (Lichtenberg - abstract).
Claims 146 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlitt (US20100041990), Heck (US20100286657), Plishka (US20040049157) and Lichtenberg (US20060106348) as applied to claim 145 above, and further in view of Vitullo (US 20060217655 A1).
Regarding Claim 146, Schlitt, Heck, Plishka and Lichtenberg disclose all the elements of the claimed invention as cited in claim 145.
Conversely Schlitt does not teach wherein the tubular member comprises a thermoplastic material.
However, Vitullo discloses wherein the tubular member comprises a thermoplastic material (Para [0008] – “The catheter is formed primarily of a thermoplastic or related material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlitt to incorporate the thermoplastic material of Vitullo to achieve the same results. One would have motivation to combine because a thermoplastic material would be lightweight yet durable.
Claims 147 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlitt (US20100041990), Heck (US20100286657), Plishka (US20040049157) and Lichtenberg (US20060106348) as applied to claim 145 above, and further in view of Cecchi (US 20030208101 A1).
Regarding Claim 147, Schlitt, Heck, Plishka and Lichtenberg disclose all the elements of the claimed invention as cited in claim 145.
Conversely Schlitt does not teach wherein the cannula comprises one or more markings to aid with visualization.
However, Cecchi discloses wherein the cannula comprises one or more markings to aid with visualization ([0042] – “Each marking 39 out from central marking 41 indicates movement of 1 cm of the inner component 22 with respect to the guide cannula 32.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlitt to incorporate the markings of Cecchi to achieve the same results. One would have motivation to combine because it “will allow the physician to clearly know the relationship of the inner catheter to the guide cannula and therefore the location of the distal tip.” (Cecchi – Para [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
 /JASON M IP/Primary Examiner, Art Unit 3793